Title: To John Adams from James and Mercy Otis Warren, 14 July 1774
From: Warren, James,Warren, Mercy Otis
To: Adams, John


     
      Dear Sir
      Plymo. July the 14th. 1774
     
     Yours of the 25th. of last month never reached me, till yesterday. It would have given me great pleasure to have seen you when I returned from Salem, and I was really greatly disappointed to find you and Family gone, and more especially as I was Apprehensive I should have no Other Opportunity of seeing you, till the Time called for your Attendance at the Grand Council of America, An Assembly in my Opinion of as great Dignity, and Importance as any either Ancient, or modern that ever mett. However as I am deprived of the pleasure of seeing you, I shall sincerely wish and Pray that your satisfaction and pleasure on this Journey may fully Equal the Honour of being a Member of so August A Body, which is in Effect wishing that you may Conduct Matters in a way the most Honourable to yourselves, and Advantageous to the publick. Great are our Expectations, and great will be the Expectations in Europe, and therefore great and difficult is the Task Assigned you. With these Sentiments my Friendship to you had no Interest in your Appointment further than to promote your Honour. My Friendship to my Country Engaged me to it and when I knew it was at the Expence of your Ease, and so well satisfied am I with the Major Part of our Committee, and such Expectations have I from the Zeal and firmness of the Other Colonies in this measure, that I have not given myself the Trouble to think much about the measures they will Take. I presume the greater part of you will be Masters, learned in politicks and the True Interest of your Country, not Scholars yet to learn them. Prophets replete with the True spirit of Prophecy, and Statesmen both Wise and Upright.
     From you therefore we shall look for Streams that shall gladden all the Cities and Towns in No. America and Confound the Barbarous Politicks of Britain, with these Sentiments of your Body, it certainly would be presumtion in me to advise to measures or Conduct. However to A Friend I will venture to say I Apprehend much greater danger from the Timidity and narrow Plans of some of your Body, than I do from the Spirit and Enlarged veiws of the rest of you. My Opinion is that the Confidence of the People in the Congress is such that they will support whatever Plan you Adopt, however Spirited, and be in danger of resting satisfied with the Terms you may be Contented with however Inadequate to their rights, and Interests, and besides Administration be from the first more Encouraged to go on with their System than provoked by the last. That we have Nothing to Expect from their Justice, but Every thing to hope from their fears is A Maxim as true and perhaps as wise as any of Solomon! Therefore if I was Enquired of what I thought should be done with the Claim of Exemption from Parliamentary Legislation, as well as Taxation and some Other Grand Questions that have been Agitated here, I should Answer that it was proper, practicable, Expedient Wise, Just, Good, and necessary, that they should be held up in their full Extent in the Congress at Philadelphia, and that means should be devised to support them!
     To determine on an Annual Congress I think very Important both for the purpose of depressing the Scheems of our Enemies and raiseing the Spirits and promoteing the Interest of our Friends. A Rotation I am very fond of in most Cases, but in this at present should be for Confineing it only to a new Election Annually. A Scarcity of men fit to govern such mighty Interests Clashing in the present Contests is a sufficient Objection to a further Limitation and that reason will likewise prevail to alter your determination not to Engage in politicks on any Other System. The want of Gratitude in Mankind, their little Attention to their True Interest, and the Consequent Fate of many of their friends, are really disagreable reflections, but if Brutus, and Cassius, Hampden, Sydney, Harrington &c. had lived in Inglorious Ease, they might have died in a few months after in Languishing, and painful Sickness without Fame without the Applause of the vertuous of all Ages. I have strong Faith that the now rough and perilous paths of politicks will soon be smoothed and that our Sons may walk in them without danger, especially if we submit the Instruction of them to our two Friends you mention, who will certainly form them to Vertue and Establish that Integrity that will secure them at least good Consciences. The Cause of Liberty Truth and Vertue must be supported, and in the present degenerate Situation of mankind, that must be done by the few even under the Mortifieing Circumstances of seeing the many who reap the Benefit Attentive to private matters and Enriching themselves and families, even at the Expence of their Friends and I presume you will never fail to be among the few, at a Time when your Character, Circumstances, and Education &c Conspire to Call you out. I will not be more tedious but Conclude this with the request that in your Tour, you will Consider me Among the Number of your Friends and favour me at times when Convenient with An Acco. of Occurrences &c. and youll much Oblige me who Am with Compliments to Mrs. Adams, Your Assured Friend and Humbl. Servt,
     
      Jas. Warren
     
     
     Though Mr. Adams has Condescended to ask my sentiments in Conjunction with those of A person qualified (by his integrity and attachment to the interest of his Country) to advise if it were Needful at this Important Crisis. I shall not be so presumtuous as to offer anything but my Fervant Wishes that the Enemies of America may Hereafter forever tremble at the Wisdom the firmness the prudence and justice of the Delegates Deputed from our Cities, as much as ever the phocians or any other petty state did at the power of the Amphytiones.
     But if you sir still flatter me so far as to Express another Wish to know further my oppinion, I would advise that a preparatory Conference should be held at the North West Corner of Liberty square Plimouth on any day you shall Name preceding the 12 of August.
     But whether you agree to this proposal or not I hope to see my friend Mrs Adams here in a short time when we will Commune to­gether in the Divine science you so warmly Recomend, and will Mutually Endeavour to assist Each other in the Education of our sons that they may one day answer the hopes and Expectations of their Worthy Fathers. With unfeigned regards to both Mr and Mrs Adams I subscribe the Name of their Friend &c.,
     
      Mercy Warren
     
    